Citation Nr: 0823797	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-30 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for migraine headaches.

2.  Entitlement to an initial evaluation in excess of 10 
percent for patella tendinitis of the right knee.

3.  Entitlement to an initial evaluation in excess of 10 
percent for patella tendinitis of the left knee.

4.  Entitlement to an initial compensable evaluation for 
gastritis with hiatal hernia.


REPRESENTATION

Appellant represented by:	Armed Forces Service 
Corporation



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1985 until 
her retirement in November 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Regional 
Office (RO) that granted the veteran's claim for service 
connection for migraine headaches, patella tendinitis of each 
knee, and gastritis with hiatal hernia.  The veteran 
disagreed with the ratings that were assigned for each 
disability.

The issues of entitlement to higher initial evaluations for 
migraine headaches and gastritis with hiatal hernia are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
minimal limitation of motion, but no objective findings of 
instability or subluxation.

2.  The veteran's left knee disability is manifested by 
slight limitation of motion, without objective findings of 
instability or subluxation.




CONCLUSIONS OF LAW

1.  An initial evaluation in excess of 10 percent for patella 
tendinitis of the right knee is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (2007).

2.  An initial evaluation in excess of 10 percent for patella 
tendinitis of the left knee is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In a December 2005 letter, issued prior to the decision on 
appeal, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran and what 
information and evidence will be obtained by VA.  

In addition, a March 2006 letter informed the veteran of the 
necessity of providing medical or lay evidence demonstrating 
the level of impairment, and the effect that the condition 
has on her employment and daily life.  The notice also 
provided examples of pertinent medical and lay evidence that 
the veteran may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to a higher rating.  
These letters also advised the appellant of the evidence 
needed to establish an effective date.  The Board further 
points out that the statement of the case issued in September 
2006 included the diagnostic criteria for rating for her 
service-connected patella tendinitis of each knee.  The case 
was last readjudicated in September 2006.

In any event, the appeal stems from the initial award of 
service connection.  As noted above, the December 2005 letter 
provided VCAA compliant notice on her claim for service 
connection.  In Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b), 73 FR 
23353-56 (April 30, 2008).  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include a VA 
examination report.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process, describing her symptoms 
and their impact on her activities in statements submitted to 
the VA.  Thus, the veteran has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for patella tendinitis of 
each knee, the Board must evaluate the relevant evidence 
since the effective date of the awards; it may assign 
separate ratings for separate periods of time based on facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. § 4.45 (2007).

A 30 percent rating may be assigned when flexion of the leg 
is limited to 15 degrees.  When flexion is limited to 30 
degrees, a 20 percent evaluation may be assigned.  When 
flexion is limited to 45 degrees, a 10 percent rating is 
assignable.  Diagnostic Code 5260.

A 50 percent evaluation may be assigned when extension of the 
leg is limited to 45 degrees.  When extension is limited to 
30 degrees, a 40 percent evaluation is assignable.  When 
limited to 20 degrees, a 30 percent rating may be assigned.  
When extension is limited to 15 degrees, a 20 percent 
evaluation may be assigned.  When limited to 10 degrees, a 10 
percent evaluation may be assigned.  Diagnostic Code 5261.

A 30 percent evaluation may be assigned for recurrent 
subluxation, lateral instability or other impairment of the 
knee which is severe.  When moderate, a 20 percent evaluation 
may be assigned.  When slight, a 10 percent evaluation will 
be assigned.  Diagnostic Code 5257.

The only evidence supporting the veteran's claim includes her 
statements and some of the medical findings.  The Board notes 
that range of motion of the right knee was from 0 to 120 
degrees, and range of motion of the left knee was from 0 to 
90 degrees.  The other abnormal findings were crepitus of 
each knee and suprapatellar tenderness at the tendon.  

The evidence against the veteran's claim consists of the 
remaining findings on the VA examination.  In this regard, it 
is significant to point out that the range of motion listed 
above was pain free, and limited only by low back pain.  An 
examination of the knees was negative for laxity with 
anterior, posterior, varus and valgus stressing.  McMurrary's 
sign was negative, and the examination was negative for 
ballottement.  X-ray studies of both knees were negative.  
Range of motion was not was not additionally limited by pain, 
fatigue, weakness or lack of endurance following repetitive 
use. 

The Board acknowledges that the VA examination have 
demonstrated some limitation of motion of each knee.  The 
fact remains, however, that any decrease in the range of 
motion has not risen to the level warranting an evaluation in 
excess of 10 percent, even considering any limitation of 
motion caused by pain.  In this regard, a 20 percent 
evaluation requires limitation of flexion to 30 degrees, or 
extension to 15 degrees.  Such is clearly not shown by the 
evidence, even considering her subjective complaints of pain 
and weakness.  See DeLuca.  Thus, an evaluation in excess of 
10 percent based on limitation of motion is not warranted.  

With respect to Diagnostic Code 5257, the VA examination has 
failed to document recurrent instability or subluxation in 
either knee.  Thus, a higher evaluation is not warranted 
under that Diagnostic Code.

The Board also has considered VA General Counsel Opinions 
regarding separate ratings for arthritis and instability of 
the knee under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 
23-97, VAOPGCPREC 9-98.  As noted above, instability has not 
been documented on clinical examination, nor was arthritis 
shown on x-ray.  Accordingly, the Board finds that separate 
ratings are not warranted.  

Additionally, VA General Counsel has held that separate 
ratings may be assigned for limitation of flexion and 
extension of the knee.  VAOPGCPREC 9-2004.  As the veteran 
has not had flexion or extension limited to a compensable 
degree at any point during the course of the appeal, separate 
ratings for limitation of extension and flexion are not 
warranted.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   




ORDER

An initial evaluation in excess of 10 percent for patella 
tendinitis of the right knee is denied.

An initial evaluation in excess of 10 percent for patella 
tendinitis of the left knee is denied.


REMAND

The Board notes that in a statement received in September 
2007, the veteran asserted that she continued to experience 
migraine headaches on a regular basis, and that she was on 
medication for them.  In addition, she indicated that she had 
been treated by a specialist for her stomach problems and had 
been placed on medication.  She claimed that she has vomiting 
in the mornings, and that she had to change her diet.  She 
noted that she saw Dr. David Morris at the Saluda Pointe 
Family Medicine Center every two months for treatment.  The 
Board acknowledges that she submitted VA Form 21-4142, 
authorizing the release of her records.  However, such 
release is only valid for 180 days, and more than that period 
of time has elapsed.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that she furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom she has 
received treatment for migraine headaches 
and gastritis with hiatal hernia, since 
her retirement from service.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran.

2.  The veteran should then be afforded 
VA neurological and gastrointestinal 
examinations to determine the current 
nature and extent of her disabilities.  
All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, she and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


